

























Sunshine Bank
Executive Incentive Plan
2015






































Approved by
Board of Directors:  _____January 28, 2015__

 
 

--------------------------------------------------------------------------------

 
Sunshine Bank
Executive Incentive Plan



I.  
Introduction



Sunshine Bank’s vision is to be a high performing regional financial services
company that creates financial success for consumer, business, and
not-for-profit customers in the markets in which we serve.  Our success only
comes from working together for our team’s success.   This success is heavily
dependent upon the performance of the executive team, whose leadership drives
the organization’s performance and results.
 
Sunshine Bank intends to provide the senior executives with an incentive
compensation opportunity in order to recognize the contribution that each of
them makes to the overall performance of the organization.  The purpose of this
incentive plan is to motivate, reward and reinforce performance and achievement
of financial goals and individual performance/contributions in support of the
Bank’s strategic objectives.  Opportunities for reward exist for meeting and
exceeding established goals as well as in recognition of individual
contributions.


While risk is an inherent aspect of business, this compensation plan is designed
to reward the participants for certain levels of performance without encouraging
undue risk taking which could materially threaten the safety and soundness of
the Bank.


This Executive Incentive Plan has been developed as a meaningful compensation
tool to encourage and reward the executive team members for the part that each
of them plays in the overall success of the Bank.  The plan is designed to:


·  
provide a form of results-oriented variable compensation which is directly
linked to overall Bank performance

·  
provide a form of results-oriented variable compensation which is also tied to
performance against strategic objectives

 
 
January 2015 Page 2

 
 

--------------------------------------------------------------------------------

 
Sunshine Bank
Executive Incentive Plan



II.  
Definitions

Various terms used in this plan document are defined as follows:




Target
Defined as 100% of goal
 
   
Threshold
Defined as a predetermined point below target
 
       
Maximum
Defined as a predetermined point above target
 
Target Payout Level
Defined as a predetermined percentage of base salary as outlined in Exhibit B at
target financial performance
 
   
Threshold Payout Level
Defined as a predetermined percentage of base pay less than 100% of target award
level as outlined in Exhibit B at threshold financial performance
 
   
Maximum Payout Level
Defined as a predetermined percentage of base pay greater than 100% of target
award level as outlined in Exhibit B at threshold financial performance
 
Core Earnings per Share
Earnings per share exclusive of merger and acquisition costs



III.  
Plan Year



The plan year for this program will be the calendar year.  The effective date of
the plan is January 1, 2015.  The plan will pay out on an annual basis based on
achievement of established goals and performance standards.   The performance
measures for the plan will be determined, calculated and approved annually.


IV.           Eligibility for Participation


Titles for those employees participating in this plan appear in Exhibit A.
 
January 2015 Page 3


 
 

--------------------------------------------------------------------------------

 
Sunshine Bank
Executive Incentive Plan

In the case of a leave of absence (including FMLA, Long Term Disability, Short
Term Disability, etc.) during the plan year, a participant will still be
eligible for an award; however, his/her distribution will be pro-rated based
upon the number of full months of work completed during the plan year under
consideration.


A participant’s eligibility ceases at termination of employment (other than
retirement, death or permanent disability) and the participant will not receive
any awards under the plan beyond those already received.  To be eligible for an
award, an employee must be employed as of the payout date.  Termination as a
result of retirement, death or permanent disability will provide pro-rated
awards through the last working date for the year in which termination occurred.


V.           Performance Factors


The plan is based upon overall Bank performance against pre-defined performance
factors.  These factors may change from year to year.  In general, these factors
may be measures such as return on assets, return on equity, earnings per share
or net income and additional strategic objectives appropriate for the plan year.
The factors and weighing of the factors are determined at the beginning of each
plan year.  Each factor has quantifiable objectives consisting of threshold,
target, and maximum goals.   Annual goals are determined at the beginning of
each plan year and may change from year to year.  The goals are established each
year by the Board of Directors and the CEO and are generally done in conjunction
with the budgeting process.


Sunshine’s performance factors for the current plan year are found in Exhibit B.


While every effort has been made to ensure that this incentive plan does not
motivate or reward undue risk taking, any results deemed to have been the result
of inappropriate risk will be backed out of incentive payments.  The Board of
Directors has the discretion to lever incentive payments down by as much as 100%
if it is determined that excessive risk has been taken.  This can be done on an
individual or group basis.


VI.           Award Calculation and Distribution


Payout amounts are calculated according to the level of overall achievement as
compared to goals as explained in Exhibit B.  Performance between the threshold
and target, and target and maximum is interpolated.


January 2015 Page 4

 
 
 

--------------------------------------------------------------------------------

 
Sunshine Bank
Executive Incentive Plan

Performance above the defined maximum levels, while not necessarily undesirable
or unrealistic, has the potential of requiring increased risk, therefore
incentive opportunity will not increase for performance above maximum.


Performance below threshold will result in no award (including no individual
award) under the plan.


Individual employee performance which is not meeting the position's requirements
will result in no award granted to that individual for that year even though the
Bank’s performance is above threshold.


Actual payout is then calculated based on payout percentage of base pay (defined
as base salary as of December 31 of the plan year) for the year.


All awards are paid through the payroll system less normal payroll tax
withholding.  Payment will be within 60 days after year end.  The Bank will
deduct from all payments under this Plan any federal, state or local taxes
required by law to be withheld from such payments.


VIII.           Administration


At least annually, the highest ranking risk officer will review this plan and
provide a report including a detailed assessment regarding any risk issues
inherent in the plan.  This report and the plan document in full will be
reviewed by the Compensation Committee of the Board of Directors to ensure that
the plan design is consistent with the compensation philosophy of Citadel and
that the plan does not motivate undue risk taking. The annual review will also
include the market competitiveness of the plan, the plan’s alignment with the
Bank’s strategic plan, an assessment of how the plan meets the objectives in the
Introduction of this document, plus the plan’s impact on the overall safety and
soundness of the Bank. The Committee will then provide a report and
recommendations to the full Board of Directors who are responsible to approve
the plan.  The Board of Directors of the Bank may amend the plan at any time.


Once established, performance factors and goals are intended to remain in place
for the entire year; however, the Board of Directors reserves the right to
adjust goals if extenuating circumstances warrant such action.


Participation, performance factors, thresholds, targets, maximums and any other
participation features are established each plan year and may change from year
to year according to the strategic objectives of the Bank.
 
January 2015 Page 5


 
 

--------------------------------------------------------------------------------

 
Sunshine Bank
Executive Incentive Plan

The plan does not constitute a contract of employment, and participation in the
Plan does not give any employee the right to be retained in the service of the
Bank or any right or claim to an award under the plan unless specifically
accrued under the terms of this plan.  Designation as a Plan participant conveys
the opportunity, but not the right, to any awards conferred under the Plan.


Any right of a participant or his or her beneficiary to the payment of an award
under this plan may not be assigned, transferred, pledged or encumbered.


This plan has been designed and approved to be in full compliance with all
relevant laws, regulations and guidelines.  However, in recognition of the fluid
regulatory and legal environment, in the event and to the extent that any
component of this plan found to be non-compliant with existing or newly created
laws, regulatory guidelines or interpretation of regulatory guidelines, affected
participants will be immediately ineligible for payment under this plan and will
instead be eligible for incentive through an alternate ad hoc plan.  All
incentive payouts under the ad hoc plan will be made at the discretion of
Executive Management and/or the Board of Directors.


The Board of Directors shall, with respect to the Plan, have full power and
authority to construe, interpret, manage and control this Plan.  The Plan
administrator shall be designated at the discretion of the CEO.


The Board of Directors may also terminate, modify, or amend this
plan.   Amendments can include adjustments to the performance factors or award
calculations for any significant extraordinary financial items occurring in any
given time period.


Any decisions made or action taken by the Board arising out of, or in connection
with, the administration, interpretation and effect of the Plan shall be at
their absolute discretion and will be conclusive and binding on all
parties.  The Bank reserves the right to amend, suspend, reinstate or terminate
all or any part of the Plan at any time.


The Bank will give prompt written notice to the participants of any amendment,
suspension, termination or any material modification of the Plan.  The Board
also reserves the right to withhold or amend award payments based on performance
or circumstances deemed highly unusual.


Any adjustments to the financial performance results utilized in this plan
because of extraordinary gains or losses or other items must be approved by the
Board of Directors.


IX.           Governing Law
Except as preempted under federal law, the provisions of the Plan shall be
construed, administered and enforced in accordance with the domestic internal
law of the State of Florida.


X.           Plan Approval
This plan has been approved by the Board of Directors of Sunshine Bank on:


 January 28, 2015

January 2015 Page 6


